On the Merits.
[3] The petition of plaintiff contains allegations to the effect that the engine attached to the train was being operated by the fireman, instead of the engineer; that the said fireman was unskilled and unequipped in training for said work; that the coupling pin and drawheáds on the cars which petitioner was proceeding to couple were defective, old, and worn-out; that the drawhead of one was higher than the one on the other car, and they did not fit properly, the front car being a tank car and the other a flat car loaded with logs; that the fireman in charge of the locomotive, without any warning to petitioner, suddenly bumped the cars and their couplings together, when petitioner was trying to couple them; and that his left hand was crushed, and he was seriously injured; that the cars, track, appliances, and roadbed were owned by the defendant; and he asked judgment in damages for $4,825. There was judgment in favor of plaintiff and against defendant in the sum of $1,025, from which 'judgment the defendant has appealed. Petitioner has answered the- appeal, and asks that the damages be increased to the amount prayed for in his petition.
The evidence is clear to the effect that the coupling of cars is dangerous, and particularly so to an uninstructed person. It was therefore negligence on the part of the de*515fendant to have assigned plaintiff, an ignorant and uninstructed laborer, to couple cars without giving instructions of any kind, or warnings, other than "to be careful.”
Plaintiff was employed by the defendant to serve as an all-around man, when he was ordered by his superior to serve as a brakeman on defendant’s train. Defendant knew plaintiff to be an ordinary laborer. Its engineer, the superior of plaintiff, was informed by the latter that he had not served as a brakeman before, and that he had not coupled cars. It was clearly the duty of the defendant to have instructed the plaintiff in the performance of his new duties; and, not having done so, defendant was at fault and guilty of neglect towards the plaintiff.
The record does not disclose the exact duties of a brakeman on a train, where automatic couplers are used. Automatic couplers are supposed to couple themselves, and the going of the brakeman between the ears is unnecessary. Usually there is a lever on the side of the car, which is connected with the automatic coupler for certain purposes. But, according to the testimony of defendant’s foreman, the coupler under consideration was a combination coupler — it was automatic with a link and pin attached. If the coupling is out of order, then the brakeman might have to go between the cars to adjust it. And the couplings involved in this particular case were, as is shown by the photographs produced by the defendant, out of line.' The engineer testified that the couplings were in good order. If this was so they should have coupled when the cars came together. The evidence shows that not only were the cars out of line, but that they did not couple when the- cars came together. Clearly the couplings were not in perfect order. When asked by counsel for the defendant “whether those cars in that position would have coupled, if bumped together,” the engineer answered:
“Yes, sir. * * * Q. Without any one touching them at all? A. Not unless — it may be necessary to shove them over in line, one way or the other. Q. If they were out of line horizontally, how would the coupling be made? A. Why it would be necessary to shove them over in line, either with your hand, or with your foot. * * • Q. When is that shoving over done? Before they meet? A. Just when you are going to make your coupling; yes, sir. Q. In other words, the stationary drawhead is pushed over so as to receive the other — is that the idea? A. The knuckle is pulled over. * *_ * Q. You do that before the moving car reaches it? A. Yes, sure. It is necessary to do that. Q. Is it necessary to put your hand in position where it may be mashed, in order to shove the drawhead over? A. No, sir.”
It was necessary to shove over one of the couplings, either with the hand or with the foot. The engineer says the “knuckle is pulled over.” Plaintiff was uninstrueted as to how to proceed under the circumstances. He doubtless would have pulled the knuckle over, if he had been instructed that that was the proper way to proceed; but he was not instructed; and, by attempting to adjust what he, properly or improperly, calls a link and pin, which was defective in some way, his hand was mashed between the couplings on his first attempt to couple cars.
This accident might have been avoided had defendant given plaintiff a safe place in which to work and safe appliances with which to work, and then have given him proper instructions as to how the work should be done. Having failed to do these things, defendant is responsible for the injury to plaintiff.
Plaintiff, in answering the appeal, asks that he be awarded more than the judgment appealed from. But the trial judge saw plaintiff, and he was able to estimate the actual damages suffered by him, and he heard all the witnesses, and he has fixed the damages at $1,025. This judgment will not be disturbed. Affirmed.